DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on September 14, 2021 has been fully considered. In light of the amendment, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0004341) in view of Lee et al (US 2009/0146236) and Igeta et al (US 4,065,256), as evidenced by Sasaki et al (US 6,352,775).

5. As to instant claim 1, Kim et al discloses an alkali-soluble binder resin that includes:
i) a monomer including an unsaturated double bond (Abstract), specifically, one or more ([0023], [0034]) selected from the group consisting of:
    a) aromatic vinyl compounds including styrene ([0023], [0024], [0034]),
    b) unsaturated carboxylic acid ester including alkyl acrylates, alkyl methacrylates ([0024], [0026]); 
    c) unsaturated carboxylic acid aminoalkyl ester ([0023], [[0026]);
ii) an unsaturated double bond character monomer including carboxylic acid (Abstract), specifically one or more selected from the group consisting of (meth)acrylic acids ([0036]);
iii) an unsaturated double bond character monomer including an allyl group (Abstract; [0038]),
wherein the resin is prepared by copolymerizing said monomers i)-iii) ([0047]).
The monomer including an allyl group is present in amount of 3-62%mol based on the alkali-soluble resin ([0040]). The specific example 3 of Kim et al shows the allyl methacrylate being present in amount of 17.6%wt based on the total weight of the alkali-soluble resin ([0064]).

Kim et al does not explicitly recite the monomer mixture including styrene, acrylate-based monomer, methacrylate-based monomer, acrylic acid and methacrylic acid, based on the teachings of Kim et al that two or more of the listed monomers can be used, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the combination of styrene,  acrylate-based, methacrylate-based, acrylic acid and methacrylic acid as the monomer mixture corresponding to the “first monomer” as claimed in instant invention, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

7.  Kim et al teaches that acid-containing monomers are used in amount of 8-67%mol ([0037]), i.e. as low as 8%mol and maybe a combination of acidic monomers. Thus, it would have been obvious to a one of ordinary skill in the art that the acid-containing monomers maybe used in a minor amount of the overall resin as well. The specific example 3 of Kim et al recites the resin comprising a combination of methacrylic acid, methyl methacrylate, styrene and allyl methacrylate, wherein methyl methacrylate is used in amount of 35%wt, styrene is used in amount of 36%wt, allyl methacrylate is used in amount of 17.6%wt and methacrylic acid is used in amount of 11%wt ([0064]). Thus, all non-acidic monomers are obviously used in major amount versus the acid-containing monomers.


It is noted that the alkali-soluble resin of instant invention is produced by copolymerization of a comonomer mixture including allyl methacrylate (see Preparation Examples 1-1 and 1-2 of instant specification).

9.  Though Kim et al does not explicitly recite the allyl group being graft-bonded to the alkali-soluble resin, since the alkali-soluble resin of Kim et al is produced by the same method as disclosed in instant invention, i.e. copolymerizing the allyl methacrylate along with styrene, (meth)acrylate-based and acid-based monomers, therefore, the allyl group of the allyl methacrylate in the resin of Kim et al (i.e. corresponding to the “second monomer” as claimed in instant invention) will intrinsically and necessarily, at least partially, be graft-bonded to the alkali-soluble resin (or to “the first monomer”) as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. Kim et al discloses the monomers used as “first monomer” of instant claims being two or more of the monomers including styrene, methyl (meth)acrylate, glycidyl Kim et al does not explicitly recite the monomer mixture including styrene, acrylate-based monomer, methacrylate-based monomer, acrylic acid and methacrylic acid, based on the teachings of Kim et al that two or more of the listed monomers can be used, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the combination of, in least minor amounts, of styrene, methyl acrylate, methyl methacrylate, acrylic acid and methacrylic acid as the monomer mixture corresponding to the “first monomer” as claimed in instant invention, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

11. Further, Sasaki discloses an acryl-based copolymer comprising a combination of alkyl acrylates, alkyl methacrylates, aromatic vinyl monomers  (col. 7, lines 60-65; col. 8, lines 24-40; col. 9, lines 16-28) and  further methacrylic acid and acrylic acid (col. 9, lines 30-35), all corresponding to the “first monomer” as claimed in instant invention, and further allyl (meth)acrylate (col. 7, lines 55-56), corresponding to the “second monomer” as claimed in instant invention, wherein the allyl (meth)acrylate is specified as graft-polymerizable monomer possessing not less than two unsaturated double bonds, and wherein one ethylenically unsaturated double bond reacts with other Sasaki).
12.  Thus, as evidenced by Sasaki, given the graft-polymerizable allyl methacrylate is added as a copolymerizable monomer (“the second monomer”) in the monomer mixture of Kim et al, said graft-polymerizable allyl methacrylate would be reasonably expected, at least partially to graft-polymerize/bond with other (meth)acrylic acid/(meth)acrylate/styrene comonomers using ethylenically unsaturated bond and leaving the allyl group as pendant, or graft-bonded to the polymeric chain of the alkali-soluble resin, or to the “first monomer” as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. The alkali-soluble resin is having acid value of 30-150 mg KOH/g ([0051], as to instant claim 5) and a weight-average molecular weight Mw of 3,000-50,000 g/mol ([0051], as to instant claim 2). Specifically exemplified resins are having Mw of 10,500 g/mol and acid value of 83 mg KOH/g ([0062]-[0063]).
14. The alkali-soluble resin of Kim et al is used in photosensitive compositions (Abstract).
Kim et al recites the resin comprising a combination of methacrylic acid, methyl methacrylate, styrene and allyl methacrylate, wherein methyl methacrylate is used in amount of 35%wt, styrene is used in amount of 36%wt, allyl methacrylate is used in amount of 17.6%wt ([0064]),  Kim et al does not recite the alkali-soluble resin comprising 8-12%wt of an acrylic acid, 5-7%wt of a methacrylic acid and 3-4%wt of non-acidic acrylic monomer.

16. However, Lee et al discloses an alkali-soluble resin for photosensitive compositions comprising:
     A) 5-50%wt of a monomer of formula 1 ([0052]), specifically acrylic acid and methacrylic acid ([0076]);
     B) 1-25%wt of unit of formula 2 ([0054]), specifically styrene ([0077]);
     C) 45-90%wt of a unit having formula 3 ([0058]), such as n-hexyl methacrylate ([0079]);
      D) less than 10%wt of a unit presented by formula 4 ([0084]), specifically glycidyl ethyl acrylate, glycidyl propyl acrylate or glycidyl butyl acrylate ([0088]),
Wherein the component A) is used to improve alkali solubility and heat resistance ([0076], [0081]); the component C) is used to improve etching and resolution properties ([0078]) and the component D) is used to improve coating properties and storage stability ([0084], [0088]).
Thus, the alkali-soluble resin of Lee et al comprises all of acidic acrylic monomers, styrene, non-acidic acrylic monomer and non-acidic methacrylic monomer, wherein the amount of the acidic acrylic monomers component A) is 5-50%wt; and therefore the 

17.  Though Lee et al does not explicitly teach the component C) being a methacrylate monomer (corresponding to non-acidic methacrylic monomer of claim 1) and the component D) being an acrylate monomer (corresponding to non-acidic acrylic monomer of claim 1), in view of the teachings of Lee et al that the component C) (of formula 3) maybe methacrylic-based and the component D) (of formula 4) maybe an acrylic-based (formulas 3 and 4 of Lee et al; [0079], [0088]), it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use, the alkyl methacrylate as the component C) and glycidyl alkyl acrylate as the component D) in the alkali-soluble resin of Lee et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
18. Since both Kim et al and Lee et al  are related to (meth)acrylic-based alkali-soluble resins for use in photosensitive compositions, and thus belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to Lee et al  and Kim et al, and to prepare, or obvious to try to prepare, the alkali-soluble resin of Kim et al comprising all of the (meth)acrylic acidic monomers, (meth)acrylic non-acidic monomers and styrene in amounts as taught by Lee et al, so to obtain the final alkali-soluble resin having a desired combination of  properties, including alkali solubility, improved heat resistance, resolution properties, improved coating properties and storage stability, as taught by Lee et al  ([0084], [0090], ,[0078], [0076]) as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

19. Though Kim et al in view of Lee et al disclose the acidic-based monomers including acrylic acid and methacrylic acid being present in amount of 5-50%wt ([0015] of  Lee et al), Kim et al in view of Lee et al  do not explicitly teach the weight ratio of the acrylic acid to the methacrylic acid being 55:45 to 60:40.

Igeta et al discloses graft polymers comprising acrylate-based monomers, methacrylate-based monomers, acrylic acid, methacrylic acid and styrene (col. 4, lines 40-col. 5, line 7), wherein Igeta et al explicitly teaches when the combination of the methacrylic acid and the acrylic acid in a weight ratio of 80:20 to 20:80 is used, the produced polymer is readily soluble in water and graft polymerization product comprises outstanding uniformity (col. 5, lines 26-35).
The monomers are selected and used independently for the purpose of imparting the desired properties to the grafted polymer (col. 5, lines 10-13).
Thus, Igeta et al explicitly teaches the graft copolymers based on all of methacrylic-based monomers, acrylic-based monomers, styrene and further the combination of both the acrylic acid and methacrylic acid, wherein the acrylic acid may be used in a major amount relative to the methacrylic acid, and wherein the specific monomers are selected depending on the desired properties to the final grafted polymer.

21. Since the combination of both the methacrylic acid and the acrylic acid, used in a weight ratio of 80:20 to 20:80, along with acrylate-based monomers, methacrylate-based monomers and styrene monomers is used for producing graft polymers, wherein the use of the combination of the methacrylic acid and the acrylic acid provides the graft polymer with high solubility in water and outstanding uniformity, as taught by Igeta et al, therefore, based on the combined teachings of Igeta et al and Kim et al in view of Lee et al, it would have been obvious to a one of ordinary skill in the art to use the combination of the acrylic acid and the methacrylic acid in the weight ratio of 80:20 to 20:80, including the weight ratio of 60:40, as the component ii) of Kim et al in view of Lee et al (corresponding to the component A) of  Lee et al), so to produce the polymer having improved solubility in water and outstanding uniformity, as taught by Igeta et al as well, and since it would have been obvious to choose the material based on its suitability. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Kim et al in view of Lee et al and Igeta et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

23. Given the acrylic acid and the methacrylic acid are used in the resin of Kim et al in view of Lee et al  and Igeta et al in weight ratio of 80:20 to 20:80 to make up the acid-based monomer in amount of 5-50%wt, therefore, depending on the desired properties of the final resin and the specific end-use of said resin, it would have been obvious to a one of ordinary skill in the art to choose and use the acrylic acid in amount of 10%wt and the methacrylic acid in amount of 7%wt, so that the total amount of used acidic monomers in the resin of Kim et al in view of Lee et al  and Igeta et al will be 17%wt with weight ratio of the acrylic acid to methacrylic acid of  58.8:41.2, given such is desired, as well, thereby arriving at the present invention.

24. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the choice of the types and relative amounts of each of the acrylic acid monomer, methacrylic acid Kim et al in view of Lee et al  and Igeta et al having a desired combination of properties, including level of water- and alkali-solubility, glass transition temperature, and mechanical properties, depending on the specific end-use of said alkali-soluble resin, as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

25. Though Kim et al in view of Lee et al  and Igeta et al do not explicitly recite the viscosity of the resin solution obtained by dissolving 30 pbw of the alkali-soluble resin in 70 pbw of an aqueous ammonia solution of pH 8 at 25ºC and the ratios Mw/viscosity when viscosity at 25ºC is 2,000 cps or less or more than 2,000 cps (as required by instant claims 2-4), since i) the viscosity of a polymer solution depends on the molecular weight of the polymer; ii) the molecular weight of the alkali-soluble resin of Kim et al in view of Lee et al  and Igeta et al is the same as that claimed in instant invention; iii) the alkali-soluble resin of Kim et al in view of Lee et al  and Igeta et al is the same as that claimed in instant invention, i.e. comprises a combination of acid-containing acrylic monomer, acid-containing methacrylic monomer, non-acidic acrylic monomer, non-acidic methacrylic monomer, styrene and allyl group-containing monomer; therefore, the solution of the resin of Kim et al in view of Lee et al  and Igeta et al having the molecular weight of as high as 42,000 g/mol in aqueous ammonia at pH 8, 25ºC at weight ratio 30:70 would be reasonably expected to comprise viscosity of 290 cps or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

26.  It is further noted that instant specification does not provide any evidence of criticality in using the combination of monomers in the amounts as cited in the currently amended claim 1. Thus, though the amended claim 1 recites the acrylic acid monomer being present in amount of 8-12%wt and the methacrylic acid monomer being present in amount of 5-7%wt, all inventive and comparative examples show the acrylic acid being used in amount of 6g (6.3%wt) and the methacrylic acid being used in amount of 8.8g (9.2%wt) (Table 1 of instant specification), i.e. opposite to what is claimed.
All inventive and comparative examples show the polymer backbone comprising the same monomers in about the same weight percentages; the difference between the examples being the amount and type of used grafting monomer only.

27.  Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0004341) in view of Lee et al (US 2009/0146236) and Igeta et al (US 4,065,256), as evidenced by Sasaki et al (US 6,352,775), in further view of Fujimaki (US 2004/0131972).

28.  The discussion with respect to Kim et al (US 2012/0004341) in view of Lee et al (US 2009/0146236) and Igeta et al (US 4,065,256) set forth in paragraphs 4-26 above is incorporated here by reference. 

29. Though Kim et al does not explicitly recite the allyl group being graft-bonded to the alkali-soluble resin, i.e. being on a side chain of the alkali-soluble resin,
Fujimaki discloses an alkali-soluble resin (Abstract, [0012]) comprising: 
- an acrylic monomer having hydrogen-bonding group such as amino group ([0052], [0053], [0074]);
- a polymer unit having terminal unsaturation such as allyl group on a side chain ([0089], formula (2));
- two or more kinds of units including acrylic acid esters, methacrylic acids esters, styrene, acrylonitrile ([0140]-[0144]);
- two or more kinds of radical polymerizable compounds having acid group including acrylic acid and methacrylic acid ([0146]-[0148]),
wherein the alkali-soluble resin has Mw of 6,000 or more ([0151], claim 8) and glass transition temperature of 60C or more ([0018], claim 5), and wherein the alkali-soluble 

30. Since both Fujimaki and Kim et al are related to acrylic-based alkali-soluble resins used in photosensitive compositions, and thereby belong to the same field of endeavor, wherein Fujimaki explicitly recites the alkali-soluble resins having allyl groups- containing polymer units, wherein said allyl groups are present on the side chain of the main polymer chain, i.e. graft-bonded,  to provide photosensitive compositions having excellent film formability, film strength and shelf stability , therefore, based on the combined teachings of Fujimaki and Kim et al, it would have been obvious to a one of ordinary skill in the art to choose, or obvious to try to choose the specific polymer units such as acrylic, methacrylic and styrene, including the combination of all of acrylic acid, methacrylic acid, alkyl acrylate, alkyl methacrylate, styrene and allyl-based side-chain unit so to prepare the alkali-soluble resins of  Kim et al in view of Lee et al and Igeta et al, since such resins provide excellent film formability, film strength and shelf stability, as taught by Fujimaki, and since both Fujimaki and Kim et al teach that the combination of two or more of each type of the acid-containing and no-acid containing ethylenically unsaturated units can be used to prepare the alkali-soluble resin as well. Alternatively, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the alkali-soluble resin of Fujimaki as the alkali-soluble resin in the photosensitive composition of Kim et al in view of Lee et al and Igeta et al, so to further improve film formability, film strength and shelf stability of the composition of Kim et al in view of Lee et al and Igeta et al, thereby arriving at the KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Kim et al in view of Fujimaki, including the use of all of acrylic acid, methacrylic acid, alkyl acrylate, alkyl methacrylate, styrene and allyl-type units in the relative amounts so to produce the final alkali-soluble resin having a desired acid values, and thereby the desired film formability, strength and shelf-stability, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
32.  Applicant's arguments filed on August 16, 2021 were addressed in an Advisory Action mailed on August 24, 2021 and the response is incorporated here by reference. Further, in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering said arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764